Exhibit 99.1 April 2, Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission New Brunswick Securities Commission Ontario Securities Commission British Columbia Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers Registrar of Securities, Northwest Territories Registrar of Securities, Yukon Registrar of Securities, Nunavut Dear Sirs: RE:PETRO - CANADA:CANCELLATION OF MEETING NOTICE Pursuant to a request from the reporting issuer, we wish to advise you of the following in connection with their Annual Meeting of Shareholders: DATE
